Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Andrew D. Dorisio on 8/5/2021.  

The application has been amended as follows: 
Claim 1 has been amended as follows:
(Currently Amended) A water treatment device, comprising:
a)    a container (1) reversibly connected to a water main via a manifold (4), the manifold positioned at an upper portion of the container and comprising an input port (41) and an output port (42);
b)    a water filtration apparatus (2) comprising a cartridge filter having a cylindrical shape; and
c)    a water sanitization apparatus (3) comprising two electrodes (31, 32), connected to an electric power supply unit via respective electrical connections positioned at a lower portion of the container;

wherein a first electrode (31) of the water sanitization apparatus (3) is a bar electrode and is accommodated in a portion of the container (11) internal with respect to the cartridge filter, inside a longitudinal hole (21) of the cartridge filter, and a second electrode (32) is an electrode having a helical shape and surrounding at least a major portion of said cartridge filter, said second electrode (32) being accommodated in a portion of the container (1) comprised between an inner perimeter of said container (1) and an outer surface of said cartridge filter, said second electrode positioned adjacent said outer surface and causing water to flow along the helical electrode according to a spiral motion before passing through said cartridge filter, and
wherein the container (1) is adapted to cause water entering through the inlet port (41) to flow externally to said filtration apparatus (2), then cross the filtration apparatus (2) tangentially and exit the filtration apparatus (2), having been filtered, and flow along said longitudinal hole (21) through the outlet port (42).  

Cancel claims 17-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Support for the amendment is found in figure 4, the last sentence of paragraph 0042, and the first sentence of paragraph 0060.
The closest cited art—DE 8224198 U1—fails to anticipate or render obvious, alone or in any proper combination, at least the manifold and electrical connections being . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/TERRY K CECIL/Primary Examiner, Art Unit 1778